PER CURIAM.
Appellate counsel filed an Anders1 brief in this appeal. Appellant was afforded the opportunity but did not file a brief pro se. We affirm appellant’s sentences and the imposition of a public defender’s lien based on our opinion in Locke v. State, 719 So.2d 1249 (Fla. 1st DCA 1998), and certify the question certified in that case: DOES THE FAILURE OF THE TRIAL COURT TO ORALLY PRONOUNCE EACH STATUTORILY AUTHORIZED COST INDIVIDUALLY AT THE TIME OF SENTENCING CONSTITUTE FUNDAMENTAL ERROR?
BARFIELD, C.J., BOOTH and WOLF, JJ., CONCUR.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).